DETAILED ACTION
Notice of pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-12 of U.S. Patent No. 8780592. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 6-12 of U.S. Patent No. 8780592 discloses the limitations of claims 1-4 and 6-12 as presented in the following table:
EXAMINED APPLICATION
U.S. PATENT NO. 8780592
1. A grid-interactive inverter configured to receive direct current and to provide alternating current to a utility grid, comprising: input terminals configured to receive a direct current; output terminals configured to provide an alternating output current to the utility grid; a controller; an output current sensor; a DC-AC inverter stage comprising a plurality of switches controlled by control signals generated by the controller; wherein the controller is configured to generate control signals that cause the switches in the DC-AC inverter stage to switch a direct current in a bidirectional manner across output terminals of the grid-interactive inverter to provide an alternating current to the utility grid; wherein the controller is configured to measure the alternating output current provided to the utility grid using the output current sensor; wherein the controller is configured to perform frequency decomposition of the output current to determine the magnitude of a plurality of unwanted current components; and wherein the controller is configured to generate control signals that cause the switches in the DC-AC inverter stage to switch current in a bidirectional manner across the output terminals in a way that the magnitude of each of the plurality of unwanted current components is subtracted from the resulting output current.






2. The grid-interactive inverter of claim 1, wherein the resulting output current includes a lower total harmonic distortion than the initially measured output current.


3. The grid-interactive inverter of claim 1, wherein the DC-AC inverter stage is an H-bridge inverter comprising four MOSFETs configured to receive PWM control signals from the controller, where the PWM control signals configure the MOSFETs to switch current in a bidirectional manner through an output filter connected to the output terminals of the grid-interactive inverter.

4. The grid-interactive inverter of claim 1, wherein the controller is configured to perform frequency decomposition of the output current by performing a Fast Fourier Transform of the measured output current.


6. The grid-interactive inverter of claim 1, further comprising: a DC-DC conversion stage comprising a plurality of switches connected to a primary coil of a transformer, and a full bridge rectifier connected to the output of a secondary coil of the transformer, where the plurality of switches in the DC-DC conversion stage are controlled by control signals generated by the controller; and a DC link capacitor configured to link the DC-DC conversion stage and the DC-AC inverter stage; wherein the controller is configured to generate control signals that cause the switches in the DC-DC inverter stage to switch the direct current received via the input terminals in a bidirectional manner across the primary coil of the transformer; wherein the transformer is wound so that the output voltage of the secondary coil is greater than the input voltage of the primary coil; and wherein the DC link capacity provides a direct current to the DC-AC inverter stage.

7. The grid-interactive inverter of claim 6, wherein the DC link capacitor is a propylene metal film capacitor.

8. The grid-interactive inverter of claim 6, further comprising: an output voltage sensor; wherein the controller is configured to measure the power of the alternating output current provided to the utility grid using the output current sensor and the output voltage sensor; and wherein the controller is configured to select a new switching frequency and duty cycle for the switches in the DC-DC conversion stage based upon at least the measured power of the alternating current provided to the utility grid.


9. The grid interactive inverter of claim 8, further comprising: an input current sensor; and an input voltage sensor; wherein the controller is configured to measure the power of the direct current received via the input terminals of the grid-interactive inverter; and wherein the controller is configured to select a new switching frequency and duty cycle for the switches in the DC-DC conversion stage based upon the ratio of the measured power of the direct current received via the input terminals to the measured power of the alternating current provided to the utility grid.


10. The grid-interactive inverter of claim 9, wherein the controller is configured to select a new switching frequency and duty cycle for the switches of the DC-DC conversion stage based upon the ratio of the measured power of the direct current received via the input terminals to the measured power of the alternating current provided to the utility grid using a look up table.

11. The grid-interactive inverter of claim 9, wherein the controller is configured to select a new switching frequency and duty cycle for the switches of the DC-DC conversion stage based upon the ratio of the measured power of the direct current received via the input terminals to the measured power of the alternating current provided to the utility grid by perturbing at least one of the frequency and duty cycle of the switches in the DC-DC conversion stage and measuring the power of the resulting output alternating current to determine whether the perturbation resulted in an increase in the ratio of the measured power of the direct current received via the input terminals to the measured power of the alternating current provided to the utility grid.

12. The grid-interactive inverter of claim 6, wherein the controller is configured to perform a maximum power point tracker process.
1. A grid-interactive inverter configured to receive direct current and to provide alternating current to a utility grid, comprising: input terminals configured to receive a direct current; output terminals configured to provide an alternating output current to the utility grid; a controller; an output current sensor; a DC-AC inverter stage comprising a plurality of switches controlled by control signals generated by the controller; wherein the controller is configured to generate control signals that cause the switches in the DC-AC inverter stage to switch a direct current in a bidirectional manner across the output terminals to provide an initial alternating output current to the utility grid; wherein the controller is configured to measure the initial alternating output current provided to the utility grid using the output current sensor; wherein the controller is configured to perform frequency decomposition of the initial alternating output current to determine a magnitude for each of a plurality of unwanted frequency components corresponding to harmonics of a fundamental frequency that contribute to harmonic distortion in the initial alternating output current; and wherein the controller is configured to generate control signals that cause the switches in the DC-AC inverter stage to switch current in a bidirectional manner across the output terminals to provide a resulting alternating output current to the utility grid in a way that the magnitude determined for each of the plurality of unwanted frequency components is subtracted from the resulting alternating output current.

2. The grid-interactive inverter of claim 1, wherein the resulting alternating output current includes a lower total harmonic distortion than the initial alternating output current.

3. The grid-interactive inverter of claim 1, wherein the DC-AC inverter stage is an H-bridge inverter comprising four MOSFETs configured to receive PWM control signals from the controller, where the PWM control signals configure the four MOSFETs to switch current in a bidirectional manner through an output filter connected to the output terminals.

4. The grid-interactive inverter of claim 1, wherein the controller is configured to perform frequency decomposition of the initial alternating output current by performing a Fast Fourier Transform of the measured initial alternating output current.

6. The grid-interactive inverter of claim 1, further comprising: a DC-DC conversion stage comprising a plurality of switches connected to a primary coil of a transformer, and a full bridge rectifier connected to an output of a secondary coil of the transformer, where the plurality of switches in the DC-DC conversion stage are controlled by control signals generated by the controller; and a DC link capacitor configured to link the DC-DC conversion stage and the DC-AC inverter stage; wherein the controller is configured to generate control signals that cause the switches in the DC-DC inverter stage to switch the direct current received via the input terminals in a bidirectional manner across the primary coil of the transformer; wherein the transformer is wound so that the output voltage of the secondary coil is greater than the input voltage of the primary coil; and wherein the DC link capacitor provides a direct current to the DC-AC inverter stage.

7. The grid-interactive inverter of claim 6, wherein the DC link capacitor is a polypropylene metal film capacitor.

8. The grid-interactive inverter of claim 6, further comprising: an output voltage sensor; wherein the controller is configured to measure power of the resulting alternating output current provided to the utility grid using the output current sensor and the output voltage sensor; and wherein the controller is configured to select a new switching frequency and duty cycle for the switches in the DC-DC conversion stage based upon at least the measured power of the resulting alternating output current provided to the utility grid.

9. The grid interactive inverter of claim 8, further comprising: an input current sensor; and an input voltage sensor; wherein the controller is configured to measure power of direct current received via the input terminals; and wherein the controller is configured to select a new switching frequency and duty cycle for the switches in the DC-DC conversion stage based upon a ratio of the measured power of the direct current received via the input terminals to the measured power of the resulting alternating output current provided to the utility grid.

10. The grid-interactive inverter of claim 8, wherein the controller is configured to select a new switching frequency and duty cycle for the switches of the DC-DC conversion stage based upon the measured power of the resulting alternating output current provided to the utility grid using a look up table.


11. The grid-interactive inverter of claim 9, wherein the controller is configured to select a new switching frequency and duty cycle for the switches of the DC-DC conversion stage based upon the ratio of the measured power of the direct current received via the input terminals to the measured power of the resulting alternating output current provided to the utility grid by perturbing at least one of the frequency and duty cycle of the switches in the DC-DC conversion stage and measuring the power of the resulting alternating output current to determine whether the perturbation resulted in an increase in the ratio of the measured power of the direct current received via the input terminals to the measured power of the resulting alternating output current provided to the utility grid.

12. The grid-interactive inverter of claim 6, wherein the controller is configured to perform a maximum power point tracker process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siri (U.S. Patent No. 7.193,872) discloses an inverter for use in connecting a DC power source to the utility grid includes a single DC-DC conversion stage, maximum (source) power tracking, and current control based on feed-forward compensation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




04 June 2022


/EMILY P PHAM/Primary Examiner, Art Unit 2837